                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



CHRISTOPHER MOEHRL, MICHAEL     )
COLE, STEVE DARNELL, VALERIE    )
NAGER, JACK RAMEY, DANIEL       )
UMPA, and JANE RUH, on behalf of)
themselves and all others similarly situated,
                                )
                                )
       Plaintiffs,              )
                                )                    Case No: 1:19-cv-01610
                                )
                                )
v.                              )                    Judge Andrea Wood
                                )
THE NATIONAL ASSOCIATION OF     )
REALTORS, REALOGY HOLDINGS      )
CORP., HOMESERVICES OF AMERICA, )
INC., BHH AFFILIATES, LLC, HSF  )
AFFILIATES, LLC, THE LONG &     )
FOSTER COMPANIES, INC.,         )
RE/MAX LLC, and KELLER          )
WILLIAMS REALTY, INC.,          )
                                )
       Defendants.              )

  JOINT MOTION FOR ENTRY OF AGREED CONFIDENTIALITY ORDER AND
 AGREED ORDER REGARDING PRODUCTION OF ELECTRONICALLY STORED
               INFORMATION AND PAPER DOCUMENTS

       Pursuant to the Court’s Order (Dkt. 92, dated June 24, 2019), Plaintiffs Christopher

Moehrl, Michael Cole, Steve Darnell, Valerie Nager, Jack Ramey, Daniel Umpa, and Jane Ruh,

on behalf of themselves and all others similarly situated (“Plaintiffs”), and Defendants The

National Association of Realtors, Realogy Holdings Corp., HomeServices of America, Inc., BHH

Affiliates, LLC, HSF Affiliates, LLC, The Long & Foster Companies, Inc., RE/MAX, LLC, and

Keller Williams Realty, Inc. (“Defendants”) (collectively, the “Parties”) respectfully request that
the Court enter the attached Agreed Confidentiality Order and Agreed Order Regarding Production

of Electronically Stored Information and Paper Documents.

          1.   Pursuant to Rule 26 of the Federal Rules of Civil Procedure (“Rules”), the Parties

have conferred and agree in good faith that the provisions of the attached Orders are necessary and

beneficial to govern the efficient discovery and use of relevant, confidential information in this

action.

          2.   The Parties agree in good faith that the Agreed Confidentiality Order, attached to

this motion as Exhibit A, is necessary and appropriate to protect against the disclosure of “trade

secret[s] or other confidential research, development, or commercial information,” private

personally identifiable information or other sensitive personal information of individuals, and

other legitimate confidential information. See Rule 26(c)(1)(G). Attached to this motion as

Exhibit B is a document showing in redline the changes in the Agreed Confidentiality Order from

Form LR26.2, Model Confidentiality Order, as required by the Local Rules. The Parties believe

that these changes are needed given the complexity of the case, including that it is an antitrust class

action involving parties that are competitors.

          3.   In addition, the Parties agree in good faith that the Agreed Order Regarding

Production of Electronically Stored Information and Paper Documents, attached to this motion as

Exhibit C, is necessary to identify the proper procedures for the orderly discovery of what may be

a voluminous and complex document production in this Action and to help avoid “undue burden

or cost” related to “sources that . . . [are] not reasonably accessible.” Rule 26(b)(2)(B).

          4.   Thus, the Parties request the Court find good cause for entering the attached Orders.

See Jepson, Inc. v. Makita Elec. Works, Ltd., 30 F.3d 854, 858 (7th Cir. 1994) (noting a district

court’s power to enter protective order for good cause); Calhoun v. City of Chicago, 273 F.R.D.
421 (N.D. Ill. 2011) (granting motion for protective order where good cause shown for

confidentiality of materials); see also Bond v. Utreras, 585 F.3d 1061, 1074 (7th Cir. 2009)

(approving the ability to treat “unfiled discovery materials” confidentially).

       WHEREFORE, for the reasons set forth above, the Parties jointly move that this Court

enter the Agreed Confidentiality Order and Order Regarding the Production of Electronically

Stored Information and Paper Documents.



Dated: August 16, 2019                                Respectfully submitted,

 Counsel for Plaintiffs                              Counsel for Homeservices of America,
                                                     Inc., BHH Affiliates, LLC, HSF Affiliates,
 /s/ Rio S. Pierce                                   LLC, The Long & Foster Companies, Inc.
 Steve W. Berman (Bar No. 3126833)
   steve@hbsslaw.com                                 /s/ Jay N. Varon
 HAGENS BERMAN SOBOL SHAPIRO LLP                     Matthew B. Barr
 1301 Second Avenue, Suite 2000                        matthew.barr@btlaw.com
 Seattle, WA 98101                                   Matthew T. Ciulla
 Telephone: (206) 623-7292                             matthew.ciulla@btlaw.com
                                                     Karoline E. Jackson
 Daniel Kurowski                                       kjackson@btlaw.com
  dank@hbsslaw.com                                   Robert D. Macgill
 HAGENS BERMAN SOBOL SHAPIRO LLP                       robert.macgill@btlaw.com
 455 North Cityfront Plaza Drive, Suite 2410         BARNES & THORNBURG LLP
 Chicago, IL 60611                                   11 South Meridian Street
 Telephone: (708) 628-4949                           Indianapolis, IN 46204
                                                     (317) 231-6498
 Jeff D. Friedman
  jefff@hbsslaw.com                                  Denise A. Lazar
 Rio S. Pierce                                        denise.lazar@btlaw.com
  riop@hbsslaw.com                                   BARNES & THORNBURG LLP
 HAGENS BERMAN SOBOL SHAPIRO LLP                     One North Wacker Drive, Suite 4400
 715 Hearst Avenue, Suite 202                        Chicago, IL 60606
 Berkeley, CA 94710                                  (312) 214-4816
 Telephone: (510) 725-3000
                                                     Jay N. Varon
 Carol V. Gilden (Bar No. 6185530)                    jvaron@foley.com
  cgilden@cohenmilstein.com                          Jennifer M. Keas
 COHEN MILSTEIN SELLERS & TOLL                        jkeas@foley.com
 PLLC                                                FOLEY AND LARDNER LLP
190 South LaSalle Street, Suite 1705   3000 K Street NW, Suite 600
Chicago, IL 60603                      Washington, DC 20007
Telephone: (312) 357-0370              (202) 672-5436

Daniel A. Small                        Erik Kennelly
 dsmall@cohenmilstein.com               ekennelly@foley.com
Kit A. Pierson                         FOLEY & LARDNER LLP
 kpierson@cohenmilstein.com            321 N. Clark St., Suite 2800
Benjamin D. Brown                      Chicago, IL 60654
 bbrown@cohenmilstein.com              (312) 832-4588
Robert A. Braun
  rbraun@cohenmilstein.com
COHEN MILSTEIN SELLERS & TOLL
PLLC
1100 New York Ave. NW, Fifth Floor     Counsel for Keller Williams Realty, Inc.
Washington, DC 20005                   /s/ Martin G. Durkin
Telephone: (202) 408-4600              Timothy Ray
                                         Timothy.Ray@hklaw.com
Matthew R. Berry                       Martin G. Durkin
 mberry@susmangodfrey.com                martin.durkin@hklaw.com
SUSMAN GODFREY LLP                     William F. Farley
1201 Third Avenue, Suite 3800            william.farley@hklaw.com
Seattle, Washington 98101              HOLLAND & KNIGHT LLP
Telephone: (206) 516-3880              131 South Dearborn Street
                                       30th Floor
Marc M. Seltzer                        Chicago, IL 60603
 mseltzer@susmangodfrey.com            (312) 263-3600
Steven G. Sklaver
 ssklaver@susmangodfrey.com            David C. Kully
SUSMAN GODFREY L.L.P.                   david.kully@hklaw.com
1900 Avenue of the Stars, Suite 1400   Anna P. Hayes
Los Angeles, California 90067           anna.hayes@hklaw.com
Telephone: (310) 789-3100              HOLLAND & KNIGHT LLP
                                       800 17th Street NW, Suite 1100
Beatrice C. Franklin                   Washington, DC 20530
 bfranklin@susmangodfrey.com           (202) 469-5415
SUSMAN GODFREY L.L.P.
1301 Avenue of the Americas
32nd Floor
New York, NY 10019
Telephone: (212) 336-8330              Counsel for Realogy Holdings Corp.

George Farah                           /s/ Kenneth Michael Kliebard
 gfarah@hfajustice.com                 Kenneth Michael Kliebard
HANDLEY FARAH & ANDERSON PLLC            kenneth.kliebard@morganlewis.com
81 Prospect Street                     MORGAN LEWIS & BOCKIUS LLP
Brooklyn, NY 11201                   77 West Wacker Drive
Telephone: (212) 477-8090            Chicago, IL 60601-5094
                                     (312) 324-1000
William H. Anderson
 wanderson@hfajustice.com            Stacey Anne Mahoney
HANDLEY FARAH & ANDERSON PLLC         stacey.mahoney@morganlewis.com
4730 Table Mesa Drive, Suite G-200   MORGAN, LEWIS & BOCKIUS LLP
Boulder, CO 80305                    101 Park Avenue
Telephone: (303) 800-9109            New York, NY 10178
                                     (212) 309-6000
Benjamin David Elga
 belga@justicecatalyst.org
Brian Shearer
 brianshearer@justicecatalyst.org
JUSTICE CATALYST LAW                 Counsel for RE/MAX, LLC
25 Broadway, Ninth Floor             /s/ Erin L. Shencopp
New York, NY 10004                   Paula W. Render
Telephone: (518) 732-6703              prender@jonesday.com
                                     Erin L. Shencopp
Monte Neil Stewart                     eshencopp@jonesday.com
 monteneilstewart@gmail.com          Odeshoo Hasdoo
Russell E. Marsh                       ehasdoo@jonesday.com
 rmarsh@wmllawlv.com                 JONES DAY
WRIGHT MARSH & LEVY                  77 W Wacker, Suite 3500
300 S. 4th Street, Suite 701         Chicago, IL 60605
Las Vegas, NV 89101                  (312) 782-3939
Telephone: (702) 382-4004

Vildan A. Teske
 teske@tkkrlaw.com                   Counsel for Defendant
Marisa C. Katz                       National Association of Realtors®
 katz@tkkrlaw.com                    /s/ Jack R. Bierig
TESKE KATZ KITZER & ROCHEL PLLP      Jack R. Bierig
222 South Ninth Street, Suite 4050     jbierig@schiffhardin.com
Minneapolis, MN 55402                Robert J. Wierenga
Telephone: (612) 746-1558              rwierenga@schiffhardin.com
                                     Adam J. Diederich
                                       adiederich@schiffhardin.com
                                     Schiff Hardin LLP
                                     233 South Wacker Drive, Suite 7100
                                     Chicago, IL 60606
                                     312-258-5500 (Phone)
                                     312-258-5600 (Fax)
